

117 HR 1543 IH: No Social Media Accounts for Terrorists or State Sponsors of Terrorism Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1543IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Barr (for himself, Mr. Banks, Mr. Wilson of South Carolina, Mr. Waltz, Mr. Mooney, Mr. Reschenthaler, Mr. Posey, Mr. Steube, Mr. DesJarlais, Mr. Murphy of North Carolina, Mr. Kelly of Mississippi, Mr. Baird, Mr. Lamborn, Mr. Turner, Mr. Jackson, Mr. Keller, Mr. Carl, Mr. Rose, Mr. Tiffany, Mrs. McClain, Mr. Babin, Mr. Steil, Mr. Bost, Mr. Johnson of Louisiana, Mrs. Hartzler, Mr. Jacobs of New York, Mrs. Lesko, Mr. Loudermilk, Mr. Dunn, Mr. Norman, Mr. Clyde, Mr. Cawthorn, Mr. Rouzer, Mr. McKinley, Ms. Tenney, Mr. Pfluger, Mr. Mann, Mr. Stauber, Mr. Budd, Mrs. Cammack, Mr. Roy, Mr. Gooden of Texas, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide authorities to prohibit the provision of services by social media platforms to certain individuals and entities on the Specially Designated Nationals List and senior officials of governments of a state sponsor of terrorism.1.Short titleThis Act may be cited as the No Social Media Accounts for Terrorists or State Sponsors of Terrorism Act of 2021.2.FindingsCongress finds the following:(1)Despite having one of his Twitter accounts suspended, the Supreme Leader of Iran, Ayatollah Ali Khamanei, a Specially Designated Global Terrorist by the Department of the Treasury, and the leader of the world’s leading State Sponsor of Terrorism, has multiple social media accounts on Twitter and Instagram. The Supreme Leader has used his accounts to threaten violence against Americans, support the destruction of the State of Israel, promote conspiracy theories and disinformation regarding COVID–19 vaccines, and incite anti-Semitism on a number of occasions.(2)The Foreign Minister of Iran, Javad Zarif, a senior official of a State Sponsor of Terrorism, has a number of social media accounts on Twitter, Instagram, and other platforms. On January 2, 2021, Zarif tweeted an anti-Semitic conspiracy theory that Israel was plotting attacks on Americans in Iraq.(3)The President of the Syria, Bashar al-Assad, responsible for the brutal killing of half a million of his own people, and the President of a State Sponsor of Terrorism, has multiple social media accounts on Twitter and Instagram. He has used his accounts on social media to whitewash and promote his regime, and promote hatred against the United States and Israel.(4)The President of Cuba, Miguel Diaz-Canel, who heads a regime responsible for multiple gross violations of human rights, and which is a State Sponsor of Terrorism, has an account on Twitter representing the official Cuban Presidency. He has used his account on social media to promote global communism, anti-Americanism, and whitewash the Cuban regime’s human rights abuses.(5)Terrorist organizations and entities sanctioned for terrorism under Executive Order 13224, including the Iranian Islamic Revolutionary Guard Corps (IRGC), Hezbollah, Kata’ib Hezbollah, Hamas, and Asa’ib ahl al-Haq, have a number of social media accounts on Twitter, Facebook, Instagram, and YouTube.(6)Social media platforms make a profit on accounts provided and maintained to individuals and entities sanctioned for terrorism through the sale of advertisements which are viewed by such sanctioned individuals through their accounts.(7)Economic sanctions prohibiting the provision of services to individuals and entities sanctioned for terrorism should apply to social media platforms, while still supporting the free flow of information and maintaining the important principle that information should remain free of sanctions.3.Authorities to prohibit the provision of services by social media platforms to certain individuals and entities on the Specially Designated Nationals List and senior officials of governments of a state sponsor of terrorism(a)Authorities under the International Emergency Economic Powers Act(1)In generalSection 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended—(A)by redesignating subsection (c) as subsection (d); and(B)by inserting after subsection (b) the following:(c)(1)Notwithstanding subsection (b) and except as provided in paragraph (2), the authority granted to the President by this section does include the authority to regulate or prohibit the provision by a provider of a social media platform of a covered service to—(A)an individual or entity who, pursuant to the exercise of authorities under part 594 of title 31, Code of Federal Regulations, is on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury, if such provider knew or should have known that such individual or entity was on such list and that such provider was providing such service to such individual or entity; or(B)an individual who is a senior official of a government of a state sponsor of terrorism, if such provider knew or should have known that such individual was such a senior official and that such provider was providing such service to such individual.(2)The authority granted to the President by this section does not include the authority to regulate or prohibit the provision by a provider of a social media platform of a covered service to an individual who is a senior official of a government of a state sponsor of terrorism described in paragraph (1)(B) solely for legitimate emergency alert purposes.(3)In this subsection—(A)the term covered service—(i)means, with respect to a provider of a social media platform, any service provided by the provider through the platform, including a service that is publicly available and free of charge (including permitting an individual or entity to create or maintain an account or profile); and(ii)does not include the ability of an individual or entity to—(I)access the platform without an account or profile; or(II)send or receive private communications on the platform;(B)the term social media platform—(i)means a website or other internet medium, including a mobile application, that—(I)permits an individual or entity to create an account or profile for the purpose of generating, sharing, and viewing user-generated content through such account or profile;(II)enables one or more users to generate content that can be viewed by other users of the medium; and(III)enables users to view content generated by other users of the medium; and(ii)does not include—(I)any such website or other internet medium that serves fewer than 100,000 users who access their account or profile at least once a month;(II)an email program, email distribution list, or multi-person text message group;(III)a website or other internet medium that is primarily for the purpose of internet commerce;(IV)a software application (including a mobile application) used solely to communicate with others through instant messages, audio calls, video calls, or any combination thereof; or(V)a website or other internet medium the primary purpose of which is—(aa)to allow users to post product reviews, business reviews, or travel information and reviews; or(bb)to provide emergency alert services;(C)the term senior official, with respect to the government of a state sponsor of terrorism, means—(i)the head of state;(ii)the head of government;(iii)the Supreme Leader;(iv)a member of the cabinet;(v)any other high ranking official in the defense, security, or foreign affairs apparatus of the government; or(vi)any other official which the President determines to be a senior official for purposes of this subparagraph; and(D)the term state sponsor of terrorism means a country the government of which the Secretary of State determines has repeatedly provided support for international terrorism pursuant to—(i)section 1754(c)(1)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4318(c)(1)(A));(ii)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(iii)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or(iv)any other provision of law..(2)Effective dateThe amendments made by this subsection shall take effect on the date that is 180 days after the date of the enactment of this Act.(b)Imposition of sanctions(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall, except as provided in paragraph (2), prohibit the provision by a provider of a social media platform of a covered service to—(A)an individual or entity who, pursuant to the exercise of authorities under part 594 of title 31, Code of Federal Regulations, is on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury, if such provider knew or should have known that such individual or entity was on such list and that such provider was providing such service to such individual or entity; or(B)an individual who is a senior official of a government of a state sponsor of terrorism, if such provider knew or should have known that such individual was such a senior official and that such provider was providing such service to such individual.(2)ExceptionThe authority granted to the President by this subsection does not include the authority to regulate or prohibit the provision by a provider of a social media platform of a covered service to an individual who is a senior official of a government of a state sponsor of terrorism described in paragraph (1)(B) solely for legitimate emergency alert purposes.(3)WaiverThe President may waive the prohibition required by this subsection with respect to an individual or entity if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States.(4)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated to carry out this subsection or the sanctions imposed pursuant to this subsection to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.(c)Sense of CongressIt is the sense of Congress that—(1)the Department of the Treasury and the Department of State should encourage the free flow of information in Iran, Syria, North Korea, Cuba, and other countries controlled by authoritarian regimes in order to counter such regimes’ repression of their peoples; and(2)in order to facilitate the free flow of information in such countries, in implementing this Act and the amendments made by this Act, the Department of Treasury should ensure that consumer communication technologies, as well as tools to circumvent government censorship, are available to civil society and democratic activists in such countries.(d)Rule of constructionNothing in this Act or any amendment made by this Act—(1)may be construed to restrict the ability of the general populations of Iran, Syria, North Korea, Cuba, and other countries controlled by authoritarian regimes to create or maintain accounts or profiles on social media platforms for individuals or entities not listed in paragraph (1) of subsection (c) of the International Emergency Economic Powers Act (50 U.S.C. 1702), as added by subsection (a) of this section; and(2)may be construed to restrict or prohibit private communications.(e)ReportNot later than one year after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on—(1)the status of sanctions imposed pursuant to subsection (b), including the impact of such sanctions on the sanctioned individuals and entities; and(2)efforts taken to facilitate the free flow of information in Iran, Syria, North Korea, Cuba, and other countries controlled by authoritarian regimes and access to communications technologies by civil society and democratic activists in such countries.(f)Regulatory authority(1)In generalThe President shall, not later than 180 days after the date of the enactment of this Act, prescribe regulations as necessary for the implementation of this Act and the amendments made by this Act.(2)Notification to CongressNo later than 10 days before the prescription of regulations under subsection (1), the President shall notify the appropriate congressional committees regarding the proposed regulations and the provisions this Act and the amendments made by this Act that the regulations are implementing. (g)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking of the Senate.(2)Covered service; senior official; social media platform; state sponsor of terrorismThe terms covered service, senior official, social media platform, and state sponsor of terrorism have the meanings given the terms in subsection (c) of section 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702), as added by subsection (a) of this section.